DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "protection cap" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Further, Paragraph 0027 explicitly states that a removable protection cap isn’t shown. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-12, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camps (US 5,934,930).
Regarding claim 1: Camps teaches a connector 2 for receiving a ribbon cable 1 (Fig. 1), the connector comprising: a housing 6 including an open top (at 31; Fig. 2), a bottom (e.g. surface located below leadline 6; Fig. 2) opposite to the open top, and a guide wall 24 (Fig. 2) including a track (e.g. track located within cavity 24; see Fig. 2); a cable organizer 8 configured to be positioned within an interior of the housing (see Fig. 1) and the open top and to receive the ribbon cable 1 along a surface thereof (see Fig. 9), and a cover 7 configured to selectively cover the open top of the housing to enclose the cable organizer within the interior of the housing (see Figs. 9-10), the cover 7 including a rib 23 configured to slide along the track so that the cover moves relative to the housing along a linear trajectory (see Figs. 9-10); and a protection cap configured to cover the bottom of the housing (e.g. a protection cap is not shown in the drawings or clearly defined in the specification and can come in many forms such as a hand gripping the interconnection device along the bottom).  
Regarding claim 2: Camps teaches all the limitations of claim 1 and further teaches wherein the guide wall 24 includes a plurality guide walls (e.g. multiple guide wall 24 located on housing 6; Fig. 2), and the track includes a first track positioned along a first side of the housing a second track positioned along a second side of the housing (e.g. multiple tracks located within cavities 24; see Fig. 2).  
Regarding claim 3: Camps teaches all the limitations of claim 1 and further teaches wherein the rib 23 includes a first internal rib positioned along a first side of the cover and a second internal rib positioned along a second side of the cover (e.g. multiple ribs 23 located through sides of the cover 7; see Fig. 2).  
Regarding claim 4: Camps teaches all the limitations of claim 1 and further teaches wherein the track (e.g. within 24; Fig. 2) includes an upper detent (e.g. right of leadline 24; Fig. 9), and wherein the rib 23 includes a notch (e.g. below leadline 23; Fig. 2) configured to engage the upper detent during linear translation of the cover relative to the housing to a preassembled state (e.g. the detent and notch would engage each other, sitting on top of one another, when the cover and housing first engage).  
Regarding claim 5: Camps teaches all the limitations of claim 4 and further teaches wherein the cover 7 is fixed relative to the housing 6 in the preassembled state when the notch engages the upper detent (e.g. the cover and housing are fixed to one another via shaft ends 26 and as they are connected to one another, see Fig. 9, the notch and upper detent will come into contact).  
Regarding claim 6: Camps teaches all the limitations of claim 4 and further teaches wherein the track (e.g. within 24; Fig. 2) further includes a lower detent (e.g. lower flat surface below 24; Fig. 9) spaced a distance away from the upper detent (e.g. upper and lower detent are spaced apart vertically), and wherein the notch of the rib is configured to engage the lower detent during linear movement of the cover relative to the housing to an assembled state (see Fig. 10).
Regarding claim 7: Camps teaches all the limitations of claim 1 and further teaches wherein the cover 7 includes a nonplanar upper surface (e.g. top of grooves 28 are nonplanar with other portions of cover 7; see Fig 2).  
Regarding claim 8: Camps teaches all the limitations of claim 1 and further teaches wherein the cable organizer 8 includes a lower detent 18 that extends downward relative to the surface, the lower detent configured to snap into a slot of the housing (see Fig. 6).  
Regarding claim 10: Camps teaches a connector 2 for receiving a ribbon cable 1, to be assembled via a clamping tool (see Figs. 9-10), the connector comprising: a housing 6 including an open top (at 29; Fig. 2) and a bottom (at 6; Fig. 2); and a cover 7 configured to selectively cover the open top of the housing to enclose the ribbon cable within an interior of the housing (see Fig. 1), the cover 7 including: a first side and a second side (e.g. first and second sides where the cable extends; see Fig. 2), wherein the ribbon cable 1 extends from the first side to the second side when the cable is enclosed within the interior of the housing (see Figs. 1-2), a first end (at 27; Fig. 2) and a second end (e.g. end opposite to the first end, located behind 30; Fig. 2), and a nonplanar upper surface including a bump (e.g. surface at 2, Fig. 1, is a bump and nonplanar relative to grooves 28; see Fig. 2) that peaks between the first end and the second end (e.g. the first and second ends are left and right ends seen at 23, Fig. 9 and the top surface peaks relative to and between the two latch arms), wherein the clamping tool (e.g. hands/fingers) contacts the bump to force the cover toward the housing when the connector is assembled (e.g. see Figs. 9-10 for when the user/assembler would contact the bump and assemble the connector).  
Regarding claim 11: Camps teaches all the limitations of claim 10 and further teaches wherein the clamping tool further contacts the bottom of the housing to force the cover toward the housing when the connector is assembled (e.g. the user/assembler would contact both surfaces for easier and quicker assembly of connector).
Regarding claim 12: Camps teaches all the limitations of claim 10 and further teaches further comprising a protection cap (at 15; Fig. 2) configured to cover the bottom of the housing (see Fig. 2), wherein the clamping tool (e.g. fingers/hands) further contacts the protection cap to force the cover toward the housing when the connector is assembled (see Figs. 9-10 for assembling and where fingers/hands are configured to contact the top and bottom of the connector).  
Regarding claim 14: Camps teaches all the limitations of claim 10 and further teaches further comprising a cable organizer 8 configured to be positioned within an interior of the housing and the open top and to receive the ribbon cable 1 (see Fig. 2), wherein the cable organizer 8 includes a profiled surface between raised ends (e.g. at 19; Fig 2), the profiled surface configured to receive the ribbon cable (see Figs. 9-10).  
Regarding claim 15: Camps teaches all the limitations of claim 14 and further teaches wherein the cable organizer 8 further includes angled surfaces that transition from the raised ends to the profiled surface (see between 19; Fig. 2).  
Regarding claim 16: Camps teaches all the limitations of claim 14 and further teaches wherein the profiled surface includes a plurality of longitudinal grooves extending from a first side to a second side thereof (e.g. grooves formed by projections 22, 32-34; Fig. 2), the plurality of longitudinal grooves configured to align with individual conductors of the ribbon cable when the ribbon cable is received by the cable organizer (see Figs. 9-10).  
Regarding claim 17: Camps teaches a method of installing a ribbon cable 1 on a connector 2, the method comprising: linearly sliding a cover 7 of the connector away from a housing 6 of the connector to create a cable access pathway to an open top of the housing 6 (see Fig. 9); aligning the ribbon cable 1 on a cable organizer 8 positioned within the open top of the housing; and linearly sliding the cover 7 toward the housing 6 to entrap the ribbon cable within the housing between the cover and the cable organizer 8 (see Fig. 10).
Regarding claim 18: Camps teaches all the limitations of claim 17 and further teaches wherein linearly sliding the cover 7 toward the housing 6 includes applying force against an upper surface of the cover and a bottom of the housing with a clamping tool (e.g. fingers/hands are used on an upper and lower surface when assembling), and further comprising contacting a bump along with upper surface with the clamping tool to apply the force against the upper surface of the cover (e.g. the bump is the section at 2; Fig. 1).  
Regarding claim 19: Camps teaches all the limitations of claim 17 and further teaches wherein sliding the cover 7 away the housing 6 includes sliding the cover away the housing so that a rib 23 of the cover slides along a track (e.g. within 24; Fig. 2) of the housing until a notch in the rib engages an upper detent of the track (e.g. see below 23 and 24 for detent and notch and would engage when sliding the cover upwards; Figs. 9-10).  
Regarding claim 20: Camps teaches all the limitations of claim 19 and further teaches wherein sliding the cover 7 toward the housing 6 includes pressing the cover toward the housing so that the rib of the cover slides along the track of the housing until the notch in the rib engages a lower detent (e.g. flat lower surface of cavity 24; Fig. 2) of the track positioned below the upper detent (see Fig. 10).

Allowable Subject Matter
Claims 9, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive. 
Regarding claim 1, the amendment of the “protection cap” is not taught by the specification or drawings and is objected to. Further, reference Camps teaches a connector 2 for receiving a ribbon cable 1 (Fig. 1), the connector comprising: a housing 6 including an open top (at 31; Fig. 2), a bottom (e.g. surface located below leadline 6; Fig. 2) opposite to the open top, and a protection cap configured to cover the bottom of the housing (e.g. a protection cap is not shown in the drawings or clearly defined in the specification and can come in many forms such as a hand gripping the interconnection device along the bottom).  
Regarding claim 10: Camps teaches a connector 2 for receiving a ribbon cable 1, to be assembled via a clamping tool (see Figs. 9-10), the cover 7 including: a first side and a second side (e.g. first and second sides where the cable extends; see Fig. 2), wherein the ribbon cable 1 extends from the first side to the second side when the cable is enclosed within the interior of the housing (see Figs. 1-2), a first end (at 27; Fig. 2) and a second end (e.g. end opposite to the first end, located behind 30; Fig. 2), and a nonplanar upper surface including a bump (e.g. surface at 2, Fig. 1, is a bump and nonplanar relative to grooves 28; see Fig. 2) that peaks between the first end and the second end (e.g. the first and second ends are left and right ends seen at 23, Fig. 9 and the top surface peaks relative to and between the two latch arms).
Regarding claim 17: Camps teaches all the limitations of claim 17, specifically teaching all the required elements and at the end of assembly, all the elements interact with each other as the current application. Camps teaches a method of installing a ribbon cable 1 on a connector 2, the method comprising: linearly sliding a cover 7 of the connector away from a housing 6 of the connector to create a cable access pathway to an open top of the housing 6 (see Fig. 9 wherein the cover 7 is separated from the housing 6 in order to allow a cable access pathway); aligning the ribbon cable 1 on a cable organizer 8 positioned within the open top of the housing (e.g. Fig. 10 shows where the cable organizer 8 is positioned within the top of the housing 6); and linearly sliding the cover 7 toward the housing 6 to entrap the ribbon cable within the housing between the cover and the cable organizer 8 (see Fig. 10 to see a linear sliding of the cover 7 and housing 6 and entrapping the ribbon cable 1 within).






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OSCAR C JIMENEZ/Examiner, Art Unit 2833